Per Curiam.
These cases came on before the Supreme Court upon a writ of error; and the same being for decision by a full bench of six Justices, who are evenly divided in opinion (Chief Justice Fish and Justices Atkinson and Holden being in favor of a reversal and Presiding Justice Evans and Justices Lumpkin and Beck being in favor of an’ affirmance), it is considered and .adjudged that the judgment of the court below in each case stand affirmed by operation of law.
Actions for damages. Before Judge Gober. Cobb superior court.
November 7, 1908.
Arnold <fi Arnold, and IS. B. Moss, for plaintiffs.
D. W. Blair and Tyo, Peeples & Jordan, for defendant.